Citation Nr: 0201307	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  01-02 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for sacroiliac arthritis, 
right, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from December 1941 until 
August 1943.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a September 1999 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Detroit, Michigan, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The veteran's sacroiliac arthritis disability is 
currently productive of subjective complaints of pain and 
stiffness; objective findings reveal decreased forward 
flexion of the spine, with extension to zero degrees, lateral 
bending to 20 degrees bilaterally, and rotation of the spine 
to 15 degrees bilaterally, with normal X-ray findings of the 
sacroiliac joint.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for sacroiliac arthritis, right, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.321, 
Part 4, including § 4.71a, Diagnostic Codes 5010-5292 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was initially granted service connection and was 
assigned a noncompensable evaluation for sacroiliac arthritis 
in June 1944.  In March 1999, the veteran stated that his 
disability had worsened, and he requested an increased 
evaluation.  In September 1999, the RO granted an increase to 
20 percent disabling under Diagnostic Code 5010-5292, 
effective March 1999.  Claiming that even this increased 
rating does not adequately reflect the severity of his 
sacroiliac arthritis, the veteran disagreed with that 
decision and initiated this appeal.

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

In the present case, the RO included the VCAA laws in the 
March 2001 Supplemental Statement of the Case.  Thus, the 
veteran has been put on notice as to the new requirements 
regarding the duty to assist.  Moreover, the Board has 
reviewed the file, and finds that the requirements under the 
VCAA have been met.  In that regard, the Board finds that the 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claim, which included copies of 
the rating actions, a June 2000 statement of the case, and 
supplemental statements of the case in March 2001 and June 
2001.  The RO also made satisfactory efforts to ensure that 
all relevant evidence had been associated with the claims 
file.  Moreover, the veteran was afforded VA examinations in 
August 1999 and May 2001 in connection with his claim.  
Additionally, treatment reports dated February 1999, August 
1999 and January 2001 from the MidMichigan Medical Center are 
of record.  Finally, the claims file contains letters from 
Dr. B., M.D. and Dr. M., M.D., dated October 1999 and April 
2001, respectively.  There is no indication in the file that 
there are additional relevant records that have not yet been 
obtained.  As such, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2001).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

As stated above, the veteran is presently assigned a 20 
percent rating for sacroiliac arthritis, right, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5292.  Under 
Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  Under that code, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Under 
Diagnostic Code 5292, a 20 percent evaluation is warranted 
for moderate limitation of motion of the lumbar spine. 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).  A maximum 40 
percent evaluation is warranted for severe limitation of 
motion.   Id.

The medical evidence of record contains two recent VA 
examinations.  The first of these occurred in August 1999.  
The veteran presented at that time with complaints of back 
pain, which had worsened over the preceding three years.  The 
veteran stated that he was unable to lift any heavy weight, 
and that sitting for long periods caused back pain.  The 
veteran did state that he was able to conduct all activities 
of his daily living, such as driving, climbing a flight of 
stairs, and walking one block.  The veteran did not require 
the use of a cane to ambulate.

Upon physical examination, the veteran was ambulatory for 
short distances, with a slight limp.  There was tenderness 
over the right sacral iliac joint of the lumbosacral spine.  
Range of motion (ROM) findings for the lumbar spine were as 
follows: flexion to 45 degrees; extension to 10 degrees; 
bilateral bending to 15 degrees; and rotation to 10 degrees 
bilaterally.  X-ray evidence revealed advanced degenerative 
changes of the lumbosacral spine.  The veteran was diagnosed 
with arthritis of the lumbosacral spine.    

The veteran was next examined by the VA in May 2001.  At this 
time, he presented with complaints of pain and stiffness of 
the sacroiliac joint.  The pain was reported to be constant.  
It was noted that the veteran walked with the use of a cane.

Upon physical examination in May 2001, the veteran was found 
to have decreased forward flexion of the spine.  The veteran 
was unable to perform extension of the spine, as it was too 
painful.  The remaining ROM findings were as follows: lateral 
bending of the spine, to 20 degrees bilaterally; and rotation 
of the spine, with some difficulty, was 15 degrees 
bilaterally.  X-ray findings showed degenerative disc disease 
at L4-L5.  Examination of the sacrum and coccyx was negative 
for acute fracture or dislocation.  There was no localized 
destruction, and the sacroiliac joints were normal.  The 
veteran was diagnosed with degenerative disc disease, L4-L5.  

The medical evidence also contains several radiological 
reports from MidMichigan Medical Center.  The first of these, 
dated February 1999, showed advanced degenerative changes in 
the spine.  A deformity of the right superior ischial ramus 
was noted.  It was surmised that this deformity might have 
been due to an old fracture.  Sacroiliac joints were 
symmetric and patent.  A radiological report dated August 
1999 involved five views of the lumbar spine.  No fracture, 
subluxation or destructive change could be found.  This X-ray 
evidence did indicate transitional lumbosacral segment, with 
sacralization of L5 and degenerative disc disease at the 
lumbosacral junction.  Additionally, there was moderately 
prominent anterior spurring at multiple levels, and there was 
mild scoliosis concave to the right.  Prominent arthritic 
changes were noted to involve the lower facet joints 
bilaterally.  X-rays of the veteran's hips taken at this time 
are pertinent to the extent that they note the sacroiliac 
joints to be patent.  

The final radiological report from the MidMichigan Medical 
Center was dated January 2001.  This report noted 
degenerative changes of the spine.  No further findings 
pertaining to the spine were noted at this time.

Lastly, the medical evidence includes two letters written by 
private physicians.  The first of these letters was authored 
by Dr. B. in October 1999.  In this letter, Dr. B. states 
that the veteran has underlying spinal problems that 
significantly limit his range of motion.  Dr. B. stated that 
the veteran's ROM was only 75 percent of normal in terms of 
flexion and only 40 percent of normal in terms of extension.  
Dr. B. listed the veteran's straight leg raising ability as 
80 degrees on the right and 77 degrees on the left.  Finally, 
Dr. B. noted that the veteran had physical findings 
consistent with radiculopathy.  The second physician's 
letter, authored by Dr. M. in April 2001, specifically 
pertained to the veteran's hips, and therefore does not merit 
analysis with respect to the present sacroiliac claim that is 
the subject of this appeal.

The Board has thoroughly reviewed the evidence of record, and 
finds that the currently assigned 20 percent rating is 
proper, and the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 20 percent at this 
time.  For the reasons discussed below, the Board concludes 
that the medical evidence of record does not demonstrate the 
veteran's limitation of motion in his lumbar spine to be 
"severe," as is required for a rating in excess of 20 
percent under Diagnostic Code 5292.

The VA examinations performed in August 1999 and May 2001 
contained ROM findings that reflected moderate, but not 
severe, limitation of motion.  For example, in August 1999, 
the veteran had flexion to 45 degrees, extension to 10 
degrees, bilateral bending to 15 degrees, and rotation to 10 
degrees bilaterally.  The May 2001 examination noted that the 
veteran had decreased forward flexion of the spine.  While no 
degree of limitation was noted, there was no indication that 
the extent of limitation was "severe," or that it had 
worsened since the veteran's previous examination.  The 
veteran was unable to perform extension of the spine, as it 
was too painful.  The remaining ROM findings actually showed 
an improved range of motion as compared to the earlier 
examination, with lateral bending of the spine to 20 degrees 
bilaterally and rotation of the spine to 15 degrees 
bilaterally.  It was noted that the veteran had some 
difficulty with rotation.  

Overall, the ROM findings of record do not reflect a severe 
level of disability as is required for the veteran to be 
entitled to the next higher disability evaluation under 
Diagnostic Code 5292.  Indeed, comparing the May 2001 to the 
earlier August 1999 examination, the evidence does not 
demonstrate any measurable deterioration of the veteran's 
sacroiliac disability, and some of the evidence even 
indicates more favorable findings at the latter examination.

In determining that the veteran's sacroiliac arthritis has 
not progressed in severity to warrant an increase in 
disability evaluation, the Board has further considered the 
pertinent X-ray evidence of record.  For example, at the May 
2001 VA examination, X-rays of the sacrum and coccyx were 
negative for acute fracture or dislocation.  There was no 
localized destruction, and the sacroiliac joints were normal.  
These findings were also mirrored in the private radiological 
reports from the MidMichigan Medical Center.  As previously 
discussed, one such report dated February 1999 showed the 
sacroiliac joints to be symmetric and patent.  An additional 
report in August 1999 again showed the veteran's sacroiliac 
joints to be patent.  The Board notes that the February 1999 
report detailed a deformity of the right superior ischial 
ramus, and that the August 1999 report noted transitional 
lumbosacral segment, with sacralization of L5 and 
degenerative disc disease at the lumbosacral junction.  
Moderately prominent anterior spurring at multiple levels, 
mild scoliosis concave to the right, and prominent arthritic 
changes were also detailed in this latter report.  The Board 
notes that the consideration of this evidence was reflected 
in the RO's September 1999 decision to increase the veteran's 
disability from a noncompensable level to 20 percent 
disabling.  However, when viewed in conjunction with the ROM 
findings discussed above, these radiological reports are 
insufficient to demonstrate that the veteran's sacroiliac 
disability is presently "severe" as contemplated under 
Diagnostic Code 5292.  

The Board acknowledges the October 1999 letter written by Dr. 
B., in which it was noted that the veteran has underlying 
problems with his spine, limiting his range of motion.  Dr. 
B. did not list specific ROM findings for flexion, extension, 
lateral bending or rotation.  Instead, he stated that the 
veteran had only 40 percent of normal extension, and 75 
percent of normal flexion.  While the extension percentage is 
low, the Board observes that the veteran's flexion was much 
better, at 75 percent of normal.  This letter also listed the 
veteran's straight leg raising ability to be 80 degrees, 
right and 77 degrees left.  The Board concludes that these 
findings, when viewed in totality, do not depict a disability 
picture in excess of the veteran's present 20 percent 
evaluation under Diagnostic Code 5292.     

The Board has also considered whether there are any 
alternative Diagnostic Codes under which the veteran may be 
entitled to an evaluation in excess of 20 percent.  As there 
is no medical evidence of ankylosis, Diagnostic Codes 5287, 
5288 and 5289 are not for application.  As the medical 
evidence does not demonstrate limitation of motion with 
regard to the cervical spine, Diagnostic Code 5290 does not 
apply.  Diagnostic Code 5291, for limitation of the dorsal 
spine, does not provide for an evaluation in excess of the 
veteran's 20 percent rating.  As the clinical findings do not 
include neurological symptomatology, Diagnostic Code 5293 
does not apply.  Finally, to be awarded an evaluation in 
excess of 20 percent under Diagnostic Code 5295, for 
lumbosacral strain, the evidence would have to show severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  The medical evidence 
does show some limitation of forward bending, and loss of 
lateral motion with osteo-arthritic changes.  However, there 
is no evidence of listing of the whole spine to one sign, no 
showing of a positive Goldthwaite's sign, no narrowing or 
irregularity of joint space, and no finding of abnormal 
mobility on forced motion.  Thus, overall, the evidence does 
not warrant a higher evaluation under Diagnostic Code 5295, 
and the clinical findings more nearly approximate the current 
evaluation of 20 percent.  

As noted earlier, when evaluating disabilities of the 
musculoskeletal system, as in the present case, a rating 
increase may be for application on the basis of functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement, and weakness, which results in additional 
disability beyond that reflected on range of motion 
measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.459; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  The Board has duly 
considered the assignment of an increased rating on the basis 
of pain on movement, but determines that no increase is 
appropriate in the instant case.  The August 1999 VA 
examination noted that the veteran was ambulatory with only a 
slight limp.  The most recent VA examination, in May 2001 VA 
examination did not reflect any significant decrease in the 
veteran's mobility, though it was noted that the veteran made 
use of a cane.  Moreover, the ROM findings for the more 
recent May 2001 examination actually indicate improved 
mobility with respect to lateral bending and rotation, which 
suggests that the veteran has not become more restricted by 
excessive pain on motion.  The Board acknowledges that the 
May 2001 VA examination showed the veteran to be unable to 
extend his spine due to pain.  There was also a note that the 
veteran had some difficulty in rotating the spine.  However, 
the Board finds that this pain has been adequately 
contemplated by the present rating of 20 percent under 
Diagnostic Code 5010-5292 and concludes that the evidence 
does not sufficiently establish additional findings of pain, 
fatigability, incoordination, pain on movement, and weakness 
to warrant an increased rating based on DeLuca 
considerations.  

Finally, the Board notes that the rating schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the disability.  The Board finds that in 
this case, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, it has not been shown 
that the veteran's sacroiliac arthritis disability has 
resulted in frequent hospitalizations or caused a marked 
interference with employment.  The Board is therefore not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In summation, the Board finds that the veteran's present 
rating of 20 percent under Diagnostic Codes 5010-5292 is 
appropriate, and that the veteran is not entitled to a higher 
evaluation under any alternative Diagnostic Code.  
Furthermore, the medical evidence of record does not reveal 
sufficient findings of excessive pain on motion to warrant an 
increase in evaluation under 38 C.F.R. §§ 4.40, 4.45, 4.459 
or DeLuca.


ORDER

The schedular criteria not having been met, the claim for 
entitlement to a rating in excess of 20 percent for 
sacroiliac arthritis, right, is denied.  

		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

